Citation Nr: 1826294	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-22 161	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to a rating in excess of 20 percent for left shoulder impingement syndrome.

3.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to June 1972 and from May 1975 to May 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a bilateral foot disability, assigned a 20 percent rating for lumbosacral strain, and confirmed and continued the 10 percent rating then in effect for left shoulder impingement syndrome.  An October 2017 rating decision assigned a 20 percent rating for the left shoulder disability, effective January 2008.
 

FINDING OF FACT

In a letter received in March 2018, prior to the promulgation of a decision in these matters, the appellant withdrew his appeals seeking service connection for a bilateral foot disability and increased ratings for left shoulder and low back disabilities; there is no question of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

Regarding the Veteran's claims of service connection for a bilateral foot disability and increased ratings for left shoulder and low back disabilities, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction to consider appeals in the matters.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative; must be in writing or on the record at a hearing; and is effective when received.  38 C.F.R. § 20.204.  In written correspondence received in March 2018, the Veteran withdrew his appeals seeking service connection for a bilateral foot disability and increased ratings for left shoulder and low back disabilities; hence, there remain no allegations of errors of fact or law for the Board to consider in the matters.  Accordingly, the appeals in the matters must be dismissed.


ORDER

The appeals seeking service connection for a bilateral foot disability and increased ratings for left shoulder and low back disabilities are dismissed.


		
GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


